DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 7/5/2022. Claims 1-20 are still pending in the present application. This Action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (U.S. Patent Application Publication No. 2019/0028938)

 	Referring to Claim 1, Park et al. disclose a method for communication by a wireless transmit/receive unit (WTRU) associated with a source cell (Figs. 5A-5C and pars 87 and 116, terminal, serving base station), the method comprising: receiving a conditional handover (CHO) configuration (Figs. 4 and 5A-5C and pars 87 and 116, configuration); detecting a radio link failure (RLF) (Figs. 5A-5C and pars 87, 92, and 116, RLF); responsive to detecting the RLF, performing a cell selection procedure to select a cell (Figs. 5A-5C and pars 87, 92, and 116, handover preparation and signaling, target cell); and responsive to the selected cell being associated with the CHO configuration, performing a CHO to the selected cell (Figs. 5A-5C and pars 87, 92, 116, and 119, handover command for target cell stored, execute handover; also, target cell handover event condition satisfied).
 	Referring to Claim 2 as applied to Claim 1 above, Park et al. disclose the method, wherein the CHO configuration comprises a configured target cell (Figs. 4 and 5A-5C and pars 87, 92, 116, and 119, target, handover).  
 	Referring to Claim 3 as applied to Claim 1 above, Park et al. disclose the method, wherein the CHO configuration comprises a trigger condition (Figs. 4 and 5A-5C and pars 64, 65,87, 92, and 116-118, signal quality, handover event).  
 	Referring to Claim 4 as applied to Claim 3 above, Park et al. disclose the method, wherein the CHI configuration comprises a threshold quality of a source gNB. (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, signal strength of serving base station).
 	Referring to Claim 5 as applied to Claim 1 above, Park et al. disclose the method, wherein the CHO configuration comprises a trigger condition different from the RLF (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation event and handover execution event).  
 	Referring to Claim 6 as applied to Claim 1 above, Park et al. disclose the method, wherein the CHO configuration is different from the RLF (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation event and handover execution event/ RLF).
 	Referring to Claim 7 as applied to Claim 1 above, Park et al. disclose the method, further comprising, on a condition that the selected cell is associated with the CHO configuration, performing the CHO to the selected cell regardless of whether a trigger condition of the CHO is satisfied (Figs. 4, 5A-5C and pars 9, 64, 65, 87, 92, and 116-118, handover).
 	Referring to Claim 8 as applied to Claim 1 above, Park et al. disclose the method, further comprising, on a condition that the selected cell is associated with the CHO configuration, performing the CHO to the selected cell based on a trigger condition different from the trigger condition of the CHO (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation/ handover execuition signal strengths, handover execution).  
 	Referring to Claim 9 as applied to Claim 1 above, Park et al. disclose the method, further comprising, on a condition that the selected cell is associated with a different CHO configuration, performing the CHO to the selected cell on a condition that the CHO is valid (Figs. 4, 5A-5C and pars 9, 64, 65, 87, 92, and 111-119, handover command for target cell stored, execute handover; also, target cell handover event condition satisfied; different offset/event).
 	Referring to Claim 10 as applied to Claim 1 above, Park et al. disclose the method, further comprising, on a condition that the selected cell is associated with a different CHO configuration, performing the CHO to the selected cell on a condition that the CHO is unexpired (Figs. 4, 5A-5C and pars 9, 59, 64, 65, 87, 92, 106-108, and 111-119, handover command for target cell not stored; also, different offset/event; Fig. 5B and pars 59 and 106-108, scenario when RLF not detected - timer not expired).
 	Referring to Claim 11, Park et al. disclose a wireless transmit/receive unit (WTRU) associated with a source cell (Figs. 5A-5C and pars 87 and 116, terminal, serving base station), the WTRU comprising: a transceiver; and a processor; the transceiver and the processor configured to receive a conditional handover (CHO) configuration (Figs. 4 and 5A-5C and pars 87 and 116, configuration); the transceiver and the processor configured to detect a radio link failure (RLF) (Figs. 5A-5C and pars 87, 92, and 116, RLF); the transceiver and the processor configured to, on a condition that the RLF is detected, perform a cell selection procedure to select a cell (Figs. 5A-5C and pars 87, 92, and 116, handover preparation and signaling, target cell); the transceiver and the processor configured to, on a condition that the selected cell is associated with the CHO configuration, perform a CHO to the selected cell (Figs. 5A-5C and pars 87, 92, 116, and 119, handover command for target cell stored, execute handover; also, target cell handover event condition satisfied); and the transceiver and the processor configured to, on a condition that the selected cell is not associated with the CHO configuration, perform a reestablishment procedure (Figs. 5A-5C and pars 87, 92, 116-122, handover command for target cell not stored, recovery).
 	Referring to Claim 12 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the CHO configuration comprises a configured target cell (Figs. 4 and 5A-5C and pars 87, 92, 116, and 119, target, handover).
 	Referring to Claim 13 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the CHO configuration comprises a trigger condition (Figs. 4 and 5A-5C and pars 64, 65,87, 92, and 116-118, signal quality, handover event).
 	Referring to Claim 14 as applied to Claim 13 above, Park et al. disclose the WTRU, wherein the CHO configuration comprises a threshold quality of a source gNB (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, signal strength of serving base station).
 	Referring to Claim 15 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the CHO configuration comprises a trigger condition different from the RLF (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation event and handover execution event).
 	 Referring to Claim 16 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the CHO configuration is different from the RLF (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation event and handover execution event/ RLF).
 	Referring to Claim 17 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the transceiver and the processor are configured to, on a condition that the selected cell is associated with the CHO configuration, perform the CHO to the selected cell regardless of whether a trigger condition of the CHO is satisfied (Figs. 4, 5A-5C and pars 9, 64, 65, 87, 92, and 116-118, handover).
 	Referring to Claim 18 as applied to Claim 17 above, Park et al. disclose the WTRU, wherein the transceiver and the processor are configured to, on a condition that the selected cell is associated with the CHO configuration, perform the CHO to the selected cell based on a trigger condition different from the trigger condition of the CHO (Figs. 4, 5A-5C and pars 64, 65, 87, 92, and 116-118, handover preparation/ handover execuition signal strengths, handover execution).
 	Referring to Claim 19 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the transceiver and the processor are configured to, on a condition that the selected cell is associated with a different CHO configuration, perform the CHO to the selected cell on a condition that the CHO is valid  (Figs. 4, 5A-5C and pars 9, 64, 65, 87, 92, and 111-119, handover command for target cell stored, execute handover; also, target cell handover event condition satisfied; different offset/event).
 	Referring to Claim 20 as applied to Claim 11 above, Park et al. disclose the WTRU, wherein the transceiver and the processor are configured to, on a condition that the selected cell is associated with a different CHO configuration, perform the CHO to the selected cell on a condition that the CHO is unexpired (Figs. 4, 5A-5C and pars 9, 59, 64, 65, 87, 92, 106-108, and 111-119, handover command for target cell not stored; also, different offset/event; Fig. 5B and pars 59 and 106-108, scenario when RLF not detected - timer not expired).	 
 			Response to Arguments 	
	Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
 	Applicant argues in page 9 of the Remarks that Park et al. do not disclose configuration information including target cell and hence does not disclose performing CHO to selected cell responsive to selected cell being associated with CHO configuration. Examiner respectfully disagrees. In Figs. 4 and 5A-5C and pars 87, 92, 116, and 119, Park et al. show configuration of handover to a target cell (i.e. selected cell associated with conditional handover/ configuration, as claimed); and based on handover configuration. In related paragraphs, as explained in par 87 and paragraphs related to Fig. 4, pre-handover trigger information and other such information received is also related to configuration (e.g. par 66, signal strength for target base station).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642